FILED
                             NOT FOR PUBLICATION                            OCT 26 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KARINE MELKONYAN,                                No. 08-74733

               Petitioner,                       Agency No. A075-751-750

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Karine Melkonyan, a native of the former Soviet Union and a citizen of

Uzbekistan, petitions for review of the Board of Immigration Appeals’ (“BIA”)

order denying her motion to reopen based on ineffective assistance of counsel. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.

2003), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Melkonyan’s motion to

reopen as untimely because she filed the motion to reopen almost five years after

the BIA’s April 8, 2003, order, see 8 C.F.R. § 1003.2(c)(2), and Melkonyan failed

to establish that she acted with the due diligence required for equitable tolling, see

Iturribarria, 321 F.3d at 897 (stating that equitable tolling is available where

“petitioner is prevented from filing because of deception, fraud, or error, as long as

the petitioner acts with due diligence”); cf. Ghahremani v. Gonzales, 498 F.3d 993,

1000 (9th Cir. 2007).

      PETITION FOR REVIEW DENIED.




                                           2                                  08-74733